Title: To James Madison from Joseph Wheaton, 28 April 1815
From: Wheaton, Joseph
To: Madison, James


                    
                        
                            Excellent Sir
                        
                        Richmond Apl. 28. 1815
                    
                    I have been requested to State to you, what has been the deportment of Joseph Jones Monroe Since he has been attached to the Q M Genl. Department at this place. Mr. Monroe arrived in this City about the tenth of Augst. Last a volunteer in Col yancy’s Regmt. of Genl. Porterfield’s Brigade at a time when this part of the State of virginia, was under considerable Alarm, expecting to be assailed by a Strong force from the Enemies Shiping in the Chesepeake Bay. It was at a time too when I was in want of aid from men, of zeal Patriotism, & intelligence—and was So fortunate as to prevail on Mr. Monroe to Join this office in charecter of Barrack Master to this Dept. Since which he has rendered to the United States all that Service which could be wished or expected—with a Sobriety, Steadiness, and fidility, which has endear’d him to me; the glorious peace which has taken place, alone, can reconcile me to a Seperation from So useful an office⟨r⟩ and So amiable & worthy a Man, with the consideration that your Excellency May have Something more honorable in Contemplation for him. Most respectfully I am Excellent Sir Your Obedt humble Servant
                    
                        Joseph WheatonDQM. Genl
                    
                